Exhibit 10.1 GENERAL RELEASE AND WAIVER This General Release and Waiver (“ Release ”) is made and entered into as of September 28, 2015 (the “ Release Date ”), by and between Cesca Therapeutics Inc., a Delaware corporation (“ Employer ”), and Kenneth L. Harris (“ Executive ,” and together with Employer, the “ Parties ”). Capitalized terms used, but not defined herein, shall have the meaning given to such terms in that certain Executive Employment Agreement made and entered into as of July 15, 2013, by and between the Parties (the “ Employment Agreement ”). In consideration of the mutual covenants hereinafter set forth, the Parties hereby agree as follows: 1. Separation . Executive’s employment with Employer ended effective September 28, 2015 (the “ Termination Date ”) as a result of Executive’s termination of employment without Cause. In connection with such termination of employment, Executive represents that Executive has voluntarily resigned as a director of the Board of Directors of the Employer (the “ Board ”) and has further voluntarily determined not to stand for re-election to the Board or seek re-employment with the Employer; provided, however , that Executive shall continue to perform services to the Employer pursuant to the terms and conditions of the Consulting Agreement (as defined below). 2. Payment and Benefits . In consideration of the promises made in this Release, but in all cases subject to Section 4(e) and Section 6(d) below, Employer has agreed to pay Executive the sum equal to eighteen (18) months of Base Salary in effect as of the Termination Date, which such “ Base Salary ” is equal to an annualized gross salary of $328,000.00 (or a gross monthly salary of $27,333.33). Notwithstanding the foregoing or anything to the contrary set forth in the Employment Agreement, the Employer and the Executive hereby agree to the following additional benefits in consideration of the promises made in this Release: (a)If, on or before December 14, 2015, the Employer obtains both the CIRM Grant (as defined below) and closes a Qualified Financing (as defined below), then the Employer shall make a one-time cash payment to Executive equal to the sum of three months of Base Salary otherwise payable to Executive pursuant to this Section 2 (the “ Accelerated Payment ”). The Accelerated Payment provided for herein shall be deemed an advancement on a dollar for dollar value of the remaining final chronological payments due and payable to Executive pursuant to Section 2 , and once paid to the Executive, shall reduce the total amount of remaining payments due and payable to Executive by the dollar amount accelerated and payable to Executive pursuant to Section 2 . For purposes of this Section 2(a) , the term “ CIRM Grant ” shall mean the approval from California Institute for Regenerative Medicine of a grant in the amount equal to or greater than $10 million to the Employer, and the term “ Qualified Financing ” shall mean the consummation, at any time after the date hereof, of a sale of debt or equity securities of the Employer primarily for bona fide capital raising purposes in a single transaction or series of related transactions that results in gross proceeds to the Employer of at least $9.5 million. For the avoidance of doubt, the consummation of the Second Closing (as defined in the Securities Purchase Agreement) pursuant to that certain Securities Purchase Agreement dated August 31, 2015 (the “ Securities Purchase Agreement ”) by and among the Employer and Purchasers (as defined in the Securities Purchase Agreement) shall be deemed to constitute a Qualified Financing. However, it is expressly understood that a failure of Employer to obtain the CIRM Grant and the Qualified Financing does not reduce Employer’s obligations under this Section 2. (b)Concurrently with the execution and delivery of this Release, Executive and Employer shall enter into a part-time consulting agreement, in substantially the form attached hereto as Exhibit A (the “ Consulting Agreement ”). (c)Concurrently with the approval of this Release by the Board as of the date hereof, the Board has approved as of the date hereof, and the Employer shall grant to Executive, an option to purchase 270,000 shares (the “ Shares ”) of the Employer’s common stock (“ Common Stock ”), at a price per share equal to the closing price of a share of the Employer’s Common Stock on the Nasdaq Stock Market as of the date hereof. 15,000 Shares subject to the option shall vest and become exercisable on each month following the date hereof over the 18 month period measured from the date hereof, subject to Executive’s continuous service and/or availability to the Employer pursuant to the terms of the Consulting Agreement. For purposes of this Section 2(c) , it is understood by both the Executive and Employer that the consulting support and Consulting Agreement is considered as a significant severance element to the Executive executing this Release. The option shall be exercisable only for Shares that have vested in accordance with the preceding described vesting schedule . This option grant shall be subject to the terms and conditions of the Employer’s Amended and Restated 2006 Equity Incentive Plan, and the other agreements thereunder evidencing the option granted (the “ Option Grant Documentation ”). Upon execution of the Option Grant Documentation, the Option Grant Documentation shall govern the terms and conditions of the option and otherwise supersede the terms and conditions of this Section 2(c) . The amount of Base Salary continuation payments to be paid to Executive pursuant to this Section 2 shall be paid commencing on the first Employer payroll date that occurs on or following the Revocation End Date (as defined below), with such amount to be paid in thirty-six (36) substantially equal bi-weekly installments in accordance with Employer’s payroll dates, with each successive payment being due on the next by-weekly payroll date following the first installment; provided, however, that no payments or Benefits shall be owed or payable to Executive under this Section 2 unless and until the ADEA release provided for in Section 4 below has not been revoked on or prior to the Revocation End Date and such release remains in effect thereafter pursuant to the terms of Section 4(e) below. For the avoidance of doubt, Executive hereby acknowledges and agrees that all of the benefits described in this Section 2 (the “ Benefits ”), and the timing of payments to be made to Executive in connection therewith, replace and supersede in their entirety any and all obligations of the Employer, and all payments and other consideration payable to Executive (other than earned and unpaid salary, earned and unpaid PTO, and properly reimbursable expenses as of the Termination Date), under the Employment Agreement in connection with Executive’s termination of employment, including, without limitation, any and all payment obligations under Section 6 (other than earned and unpaid salary, earned and unpaid PTO, and reimbursable expenses as of the Termination Date) thereof. Executive understands and Employer acknowledges that all of the Benefits described in this Section 2 constitute benefits in excess of those to which both Executive and Employer would be entitled without entering into this Release. 2 3. Release of Claims and Waiver of Rights. (a)Executive, on Executive’s own behalf and that of Executive’s spouse, heirs, executors or administrators, assigns, insurers, attorneys and other persons or entities acting or purporting to act on Executive’s behalf (the “ Executive’s Parties ”), hereby irrevocably and unconditionally release, acquit and forever discharge Employer, its affiliates, subsidiaries, directors, officers, employees, shareholders, partners, agents, representatives, predecessors, successors, assigns, insurers, attorneys, benefit plans sponsored by Employer and said plans’ fiduciaries, agents and trustees (the “ Released Parties ”), from any and all actions, cause of action, suits, claims, obligations, liabilities, debts, demands, contentions, damages, judgments, levies and executions of any kind, whether in law or in equity, known or unknown, which the Executive’s Parties have, have had, or may in the future claim to have against the Released Parties by reason of, arising out of, related to, or resulting from Executive’s employment with Employer or the termination thereof. This release specifically includes without limitation any claims arising in tort or contract, any claim based on wrongful discharge, any claim based on breach of contract, any claim arising under federal, state or local law prohibiting race, sex, age, religion, national origin, handicap, disability or other forms of discrimination, any claim arising under federal, state or local law concerning employment practices, and any claim relating to compensation or benefits. This specifically includes, without limitation, any claim which the Executive has or has had under Title VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in Employment Act, as amended, the Americans with Disabilities Act, as amended, and the Employee Retirement Income Security Act of 1974, as amended. It is understood and agreed that the waiver of benefits and claims contained in this section does not include: (i) a waiver of the right to payment of any vested, nonforfeitable benefits to which the Executive or a beneficiary of the Executive may be entitled under the terms and provisions of any employee benefit plan of Employer which have accrued as of the separation date; (ii) a waiver of the right to benefits and payment of consideration to which Executive may be entitled under the Employment Agreement or any of the agreements contemplated thereby (including indemnification agreements and the stock option agreements); and (iii) a waiver of any rights to indemnification under the Certificate of Incorporation or Bylaws of the Employer or an subsidiary of Employer or under applicable law and regulation. Executive acknowledges that he is only entitled to the severance benefits and compensation set forth in the Employment Agreement, and that all other claims for any other benefits or compensation are hereby waived, except those expressly stated in the preceding sentence. Nothing in this Release shall be deemed to require the waiver or release of any claim that may not be released or waived under applicable federal or state law. (b)Executive hereby acknowledges that he understands that under this Release he is releasing any known or unknown claims he may have arising out of, related to, or resulting from Executive’s employment with Employer or the termination thereof (the “ Released Claims ”). He therefore acknowledges that he has read and understands Section 1542 of the California Civil Code, which reads as follows: “A general release does not extend to claims which the creditor does not know or suspect to exist in his favor at the time of executing the release, which if known by him must have materially affected his settlement with the debtor.” Executive expressly waives and relinquishes all rights and benefits under that section and any law of any jurisdiction of similar effect with respect to the Released Claims. 3 4. Acknowledgment of Waiver of Claims under ADEA . Executive acknowledges that Executive is waiving and releasing any rights Executive may have under the Age Discrimination in Employment Act of 1967 (“
